Name: Council Regulation (EEC) No 2144/81 of 27 July 1981 extending the period of validity of Council Regulation (EEC) No 1315/81 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7 . 81 Official Journal of the European Communities No L 210/5 COUNCIL REGULATION (EEC) No 2144/81 of 27 July 1981 extending the period of validity of Council Regulation (EEC) No 1315/81 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES, necessary to prolong the validity of the said Regula ­ tion for one month, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 1315/81 (*), a quota of 200 tonnes of ling was allocated to Swedish vessels for the period until 31 July 1981 ; Whereas it now appears that the fishing season for this species extends beyond 31 July, and that it is In Article 1 of Regulation (EEC) No 1315/81 , ' 31 July 1981 ' shall be replaced by '31 August 1981 '. Article 2 This Regulation shall enter into force on 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER (') OJ No L 132, 19 . 5 . 1981 , p . 1 .